image11.jpg [image11.jpg]


KFORCE INC.
2020 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT



Grantee: Type of Award:Date of Grant:
Grant (# of awards):
Fair Market Value on Date of Grant:



Kforce Inc. (the “Firm”), pursuant to its 2020 Stock Incentive Plan (the
"Plan"), hereby grants the shares summarized above to stated Grantee. The shares
are subject to the terms and conditions set forth within the Plan, and unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement; however, certain terms of this award are
provided below:
Vesting
Subject to the terms and conditions within Section 5 of the Plan, the restricted
stock awarded to the Grantee vests, as
follows: ____________________________________
Other Terms
The following “Other Terms” are applicable to this award unless otherwise
addressed in an employment agreement between the employee and the Firm.
In the case of a change in control, death of the Grantee or total and permanent
disability (as defined in the Plan), the unvested portion of the award shall
vest immediately. If the Grantee voluntarily resigns or is terminated with or
without cause, the unvested portion of the award shall be forfeited immediately.
Dividend and Voting Rights
The unvested portion of the RS granted above contains the following terms as it
relates to dividend and voting rights (the vested portion of the RS granted
above has equivalent rights to a share of Kforce common stock):
Dividend Rights:
__ Right to dividends or dividend equivalents1 
__ No right to dividends or dividend equivalents rights2
Voting Rights: the unvested restricted stock contains voting rights unless the
shares have been forfeited by the grantee.
1 The Firm shall make any payments related to dividends declared in additional
shares of restricted stock, which shall be treated as part of the grant of the
underlying restricted stock. The grantee’s interest in such stock dividend shall
be forfeited or shall become nonforfeitable at the same time as the underlying
restricted stock is forfeited or becomes nonforfeitable.
2 The grantee shall not be entitled to any future payments to compensate the
grantee for the shares not containing dividend rights.
Tax Withholding
Upon the occurrence of a vesting event, the Grantee must satisfy the federal,
state, local or foreign income and social insurance withholding taxes imposed by
reason of the vesting of the restricted stock. The Grantee shall make an
election with respect to the method of satisfaction of such tax withholding
obligation in accordance with procedures established by the Firm.
83(b) Election
In order for an election pursuant to IRS Code 83(b) to be valid, you are
required to provide a signed election form to Kforce. Please consult your tax
advisor prior to making any such 83(b) election.





--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
General Disclaimer
The Firm undertakes no duty or responsibility for providing periodic updates to
you in the future as it relates to this award.


Approval of Award (Grantor):Name PrintedSignatureAcceptance of Award
(Grantee):Name PrintedSignature



* By signing this Award Agreement, you acknowledge receipt of the (i) Prospectus
covering common stock issuable upon the exercise of stock options, stock
appreciation rights, restricted stock awards, restricted stock units, and other
stock-based awards granted under the 2020 Stock Incentive Plan and (ii) a copy
of our Annual Report for our most recently completed fiscal year.



--------------------------------------------------------------------------------

image11.jpg [image11.jpg]


KFORCE INC.
2020 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT



Grantee: Type of Award:Date of Grant:
Grant (# of awards):
Fair Market Value on Date of Grant:



Kforce Inc. (the “Firm”), pursuant to its 2020 Stock Incentive Plan (the
"Plan"), hereby grants the RSUs summarized above to stated Grantee, pursuant to
the Other Stock-Based Award provisions of Section 9 of the Plan. Each RSU
represents the right to receive a share of the Firm's common stock if the RSU
becomes vested in accordance with this Agreement. The RSUs are subject to the
terms and conditions set forth within the Plan, and unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement; however, certain terms of this award are provided below:
Vesting
Subject to the terms and conditions of the Plan, the RSUs awarded to the Grantee
vest, as follows, provided that on each vesting date the Grantee is an Employee
of or Consultant to the Firm or a Subsidiary:
___________________________________
Dividend Equivalents
Prior to the issuance of shares in settlement of the RSUs granted above, the
RSUs contain the following terms as it relates to dividend equivalents:
Dividend Equivalent Rights:
__ Right to dividend equivalents1
__ No right to dividend equivalents2
1 The grantee will accrue dividend equivalents equal to the cash dividend or
distribution that would have been paid on the RSUs had the RSUs been issued and
outstanding shares on the record date for the dividend/distribution. The
dividend equivalents will be converted into additional RSUs based on the Fair
Market Value of the underlying shares on the record date of such
dividend/distribution, and any resulting fractional number of RSUs will be
rounded to the nearest whole number. The grantee’s interest in such additional
RSUs shall be forfeited or shall become nonforfeitable and subject to settlement
at the same time as the RSUs to which they relate are forfeited or become
nonforfeitable and subject to settlement.
2 The grantee shall not be entitled to any future payments to compensate the
grantee for the award not containing dividend equivalent rights.
Timing and Manner of Settlement of Vested RSUs
Vested RSUs will be settled by the Firm delivering to the Grantee a number of
shares equal to the number of vested RSUs. Except as otherwise provided in a
valid deferral election, settlement of vested RSUs will occur as promptly as
practicable after the date on which the RSUs become vested, but in no event
later than 30 days after the vesting date. Any fractional shares will be rounded
down to the next whole number of shares. Subject to any conditions and
procedures deemed appropriate or necessary from time to time by the Compensation
Committee of the Firm's Board of Directors (the "Committee"), including the
required timing of a deferral election and the suspension of the right to elect
deferrals or to make changes in any existing deferral election, the grantee may
elect to defer the RSU settlement date using the deferral election form provided
by the Firm.





--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Code Section 409A
Payments made pursuant to this Agreement are intended to be exempt from Code
Section 409A or to otherwise comply with Code Section 409A. Accordingly, the
provisions of this section will supersede any other provision of this Agreement
or the Plan in order that the RSUs, and related dividend equivalents and any
other related rights, will be exempt from or otherwise comply with Code Section
409A. In addition, the Firm reserves the right, to the extent the Firm deems
necessary or advisable in its discretion, to unilaterally amend or modify the
Plan and/or this Agreement to ensure that all RSUs, and related dividend
equivalents and any other related rights, are exempt from or otherwise have
terms that comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). The Firm makes no
representations that the RSUs, and related dividend equivalents and any other
related rights, will be exempt from or avoid any penalties that may apply under
Code Section 409A, makes no undertaking to preclude Code Section 409A from
applying to the RSUs and related dividend equivalents and any other related
rights, and will not indemnify or provide a gross up payment to a grantee (or
his or her beneficiary) for any taxes, interest or penalties imposed under Code
Section 409A. Each portion of RSUs (including dividend equivalents accrued
thereon) that is scheduled to become vested and nonforfeitable at a separate
stated vesting date under this Agreement will be deemed a separate payment for
purposes of Code Section 409A.
In the case of any RSUs that constitute a deferral of compensation under Code
Section 409A ("Code Section 409A RSUs"), the following restrictions will apply:
•Separation from Service. Any payment in settlement of the Code Section 409A
RSUs that is triggered by a termination of Continuous Status as an Employee or
Consultant (or other termination of employment) hereunder will occur only if the
grantee has had a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h), with such separation from service treated as the
termination for purposes of determining the timing of any settlement based on
such termination.
•Application of Six-Month Delay. If (1) the grantee has a separation from
service (within the meaning of Treasury Regulation § 1.409A-1(h)) for a reason
other than death, and (2) a payment in settlement of Code Section 409A RSUs is
triggered by such separation from service, and (3) the grantee is a “specified
employee” under Code Section 409A, then, to the extent required for compliance
with Code Section 409A, the settlement of Code Section 409A RSUs that is
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service will be made on the date six
months and one day after separation from service. During the six-month delay
period, accelerated settlement will be permitted in the event of the grantee’s
death and for no other reason, except to the extent permitted under Code Section
409A.
•The settlement of Code Section 409A RSUs may not be accelerated by the Firm
except to the extent permitted under Code Section 409A. The Firm may, however,
accelerate vesting of Code Section 409A RSUs without changing the settlement
terms of such Code Section 409A RSUs.
Any restriction that is imposed on Code Section 409A RSUs under the terms of
this Agreement or other documents solely to ensure compliance with Code Section
409A shall not be applied to an RSU that is not a Code Section 409A RSU, except
to the extent necessary to preserve the status of such RSU as not being a
“deferral of compensation” under Code Section 409A. If any mandatory term that
is required for any RSUs, or related dividend equivalents or other related
rights, to avoid tax penalties or additional taxes under Code Section 409A is
not otherwise explicitly provided in this Agreement or other applicable
documents, such term is hereby incorporated by reference and fully applicable as
though set forth at length herein. With respect to any settlement of any RSUs
during a specified period following the stated vesting date or other date
triggering a right to settlement, the grantee will have no discretion or
influence on any determination as to the tax year in which the settlement will
occur.



--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
General Disclaimer
The Firm undertakes no duty or responsibility for providing periodic updates to
you in the future as it relates to this award.



Approval of Award (Grantor):Name PrintedSignatureAcceptance of Award
(Grantee):Name PrintedSignature



* By signing this Award Agreement, you acknowledge receipt of the (i) Prospectus
covering common stock issuable upon the exercise of stock options, stock
appreciation rights, restricted stock awards, restricted stock units, and other
stock-based awards granted under the 2020 Stock Incentive Plan and (ii) a copy
of our Annual Report for our most recently completed fiscal year.

